UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1380


KEN GRYDER,

                    Plaintiff - Appellant,

             v.

CONCEPT PLUS, LLC; MARK HERRING; VIRGINIA EMPLOYMENT
COMMISSION; ADP TOTALSOURCE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:21-cv-00261-LMB-MSN)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ken Gryder, Appellant Pro Se. Jeffrey Brian Hardie, Joseph Erwin Schuler, JACKSON
LEWIS PC, Reston, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ken Gryder appeals the district court’s order dismissing, without prejudice, *

Gryder’s complaint alleging, in part, that Defendants violated federal whistleblower

protection statutes.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Gryder v. Concept

Plus, LLC, No. 1:21-cv-00261-LMB-MSN (E.D. Va. Mar. 5, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
              Because Gryder cannot save his action by merely amending his complaint,
the order dismissing the complaint without prejudice is final and appealable. See Martin
v. Duffy, 858 F.3d 239, 246 (4th Cir. 2017).
                                            2